The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to applicant’s 11/17/2021 amendment(s) /response(s) in the Application 16/773,573 by LEVITSKY et al. for “TECHNIQUES FOR FULL DUPLEX WIRELESS COMMUNICATIONS”, filed on 01/27/2020. The amendment/response to the claims has been entered: 
Claims 4, 13 and 18 are cancelled. 
Claims 1, 6, 10, 15-17, 19 and 21 are currently amended. 
Therefore, claims 1-3, 5-12, 14-17, 19-24 are now pending. 
This rejection is FINAL. 

Response to Arguments

Applicant’s arguments, filed on 11/17/2021, hereinafter  “Remarks”, have been fully considered and they are persuasive in part, as described below:
Applicants arguments with respect to independent claims 1, 6 and 10 are persuasive. These remarks along the claim amendments distinguish from the closest prior art of record. Please see reasons for allowance below.
Applicants arguments with respect to independent claim 15 are not persuasive. As described below (please see claim rejection below), the previously cited prior art record teaches all features of the amended independent claim 15.


Response to Amendment

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over  STIRLING-GALLACHER et al. (US20170033916A1), hereinafter STIRLING-GALLACHER, in view of HASSAN HUSSEIN et al. (US20200236661A1), hereinafter HUSSEIN.
   
Regarding claim 15, STIRLING-GALLACHER teaches A method for wireless communication, comprising: receiving, from a first device, a first signal power measured of at least a first beam; receiving, from a second device, a second signal power measured of at least the first beam; (STIRLING-GALLACHER, Fig. 12A, steps 1210-1216, paragraphs 73-76, 82-83, teach receiving UE uplink power control and beam indexing for each UE, wherein UE channel measurements comprise RSSI, RSRP, or RSRQ (i.e. first and second signal power measurements of at least one beam).)
comparing a difference between the first signal power and the second signal power to determine that the measured signal power is within a threshold difference; (STIRLING-GALLACHER, Fig. 12A, step 1214, paragraphs 76, 82-83, teach the base station performing beamforming to transmit and receive with the UE’s at different angular location and the beamforming affect, wherein the coupling loss for reach UE should be within a range (i.e. within a threshold difference). For example, Figs. 7A-7C, paragraph 52, teach receiving RSRP from each UE (i.e. UE 1 701 and UE 2 702) and comparing to a predetermined threshold T1.)
and scheduling, based on comparing the difference between the first signal power and the second signal power, the first device and the second device as a pair of devices for enabling concurrent uplink and downlink communications by the pair of devices over at least partially overlapping resources. (STIRLING-GALLACHER, Fig. 12A, step 1218, 1220, paragraphs 84-85, teach assigning (i.e. scheduling), based on the previous determinations, a list of UE pairings (i.e. pair of devices) for full duplex time slots (i.e. enabling concurrent uplink and downlink communications by the pair of devices). Furthermore, Fig. 5, paragraph 44, teach the resources partially or fully overlapping (i.e. over at least partially overlapping resources).) 
HUSSEIN in the same field of endeavor teaches communications as concurrent. HUSSEIN, Fig. 10, paragraph 218, in view of Fig. 9, paragraphs 169-172, teach performing uplink transmission over punctured resources while receiving downlink transmissions in non-punctured resources.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HUSSEIN with the teachings of STIRLING-GALLACHER to perform concurrent uplink and downlink communications. The motivation would be to enable UL and DL in the same direction at specific or same time with low latency (HUSSEIN, paragraphs 10-12).

Regarding claim 16, STIRLING-GALLACHER in view of HUSSEIN teaches the method of claim 15, wherein comparing the difference between the first signal power and the second signal power indicates that the pair of devices are associated with beams having a sufficient spatial separation. (STIRLING-GALLACHER, Figs. 7A-7C, paragraphs 50-52, teach the devices, and corresponding beams, having sufficient distance (i.e. spatial separation).)  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HUSSEIN with the teachings of STIRLING-GALLACHER to determine the pair of devices as based at least in part on determining that the pair of devices are associated with beams having a sufficient spatial separation. The motivation would be to enable UL and DL in the same direction at specific or same time with low latency (HUSSEIN, paragraphs 10-12).

Regarding claim 17, STIRLING-GALLACHER in view of HUSSEIN teaches the method of claim 15, wherein the at least one of the beams is a serving beam for at least the first device or the second device. (STIRLING-GALLACHER, Figs. 7A-7C, paragraphs 50-52, teach determining the RSRPs as within a threshold difference, and at least one of the beams is a serving beam for one of the devices.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HUSSEIN with the teachings of STIRLING-GALLACHER to configure the at least one of the beams is a serving beam for at least one of the pair of devices. The motivation would be to enable UL and DL in the same direction at specific or same time with low latency (HUSSEIN, paragraphs 10-12).

Regarding claim 19, STIRLING-GALLACHER in view of HUSSEIN teaches the method of claim 15, further comprising receiving the first signal power and the second signal power as part of a beam management procedure performed with multiple devices including the pair of devices. (STIRLING-GALLACHER, Figs. 7A-7C, paragraphs 50-52, and Figs. 12A-12B, paragraph 69, teach performing the scheduling as part of a beam management procedures performed with a list of UE pairings.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HUSSEIN with the teachings of STIRLING-GALLACHER to configure receiving the first signal power and the second signal power as part of a beam management procedure performed with multiple devices including the pair of devices. The motivation would be to enable UL and DL in the same direction at specific or same time with low latency (HUSSEIN, paragraphs 10-12).

Regarding claim 23, STIRLING-GALLACHER in view of HUSSEIN teaches the method of claim 15, further comprising scheduling another device for inband full duplex communications. (HUSSEIN, paragraphs 131, 134, teach performing the full duplex transmissions in-band.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HUSSEIN with the teachings of STIRLING-GALLACHER to schedule another device for inband full duplex communications. The motivation would be to enable UL and DL in the same direction at specific or same time with low latency (HUSSEIN, paragraphs 10-12).

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over STIRLING-GALLACHER et al. (US20170033916A1), hereinafter STIRLING-GALLACHER, in view of HASSAN HUSSEIN et al. (US20200236661A1), hereinafter HUSSEIN, and further in light of LEE et al. (US20160330011A1), hereinafter LEE.

Regarding claim 20, although STIRLING-GALLACHER in view of HUSSEIN teaches all the limitations with respect to claim 15 above, STIRLING-GALLACHER in view of HUSSEIN does not describe wherein scheduling the pair of devices comprises scheduling the pair of devices over resources that are determined as not used for multicast signaling. 
LEE in the same field of endeavor teaches wherein scheduling the pair of devices comprises scheduling the pair of devices over resources that are determined as not used for multicast signaling. (LEE, paragraphs 408-417, teach scheduling communications over resources that are determined as not used for MBMS.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of LEE to schedule the pair of devices over resources that are determined as not used for multicast signaling. The motivation would be to improve reception of simultaneous and/or overlapping full duplex transmissions (LEE, paragraph 264).

Regarding claim 21, although STIRLING-GALLACHER in view of HUSSEIN teaches all the limitations with respect to claim 15 above, STIRLING-GALLACHER in view of HUSSEIN does not describe wherein scheduling the pair of devices for concurrent uplink and downlink communications comprises scheduling the uplink resources on a portion of the downlink resources the excludes a first symbol of the downlink resources in a subframe. 
LEE in the same field of endeavor teaches wherein scheduling the pair of devices for concurrent uplink and downlink communications comprises scheduling the uplink resources on a portion of the downlink resources the excludes a first symbol of the downlink resources in a subframe. (LEE, paragraphs 473-474, teach receiving an indication of the starting symbol and muting symbols located at a time prior to a time indicated by the starting symbol.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of the modified invention, as described above, with the teachings of LEE to schedule the pair of devices over resources that are determined as not used for multicast signaling. The motivation would be to improve reception of simultaneous and/or overlapping full duplex transmissions (LEE, paragraph 264).

Regarding claim 22, although STIRLING-GALLACHER in view of HUSSEIN teaches all the limitations with respect to claim 15 above, STIRLING-GALLACHER in view of HUSSEIN does not describe wherein scheduling the pair of devices for concurrent uplink and downlink communications is based on determining that at least one device of the pair of devices is near a cell edge. 
LEE in the same field of endeavor teaches wherein scheduling the pair of devices for concurrent uplink and downlink communications is based on determining that at least one device of the pair of devices is near a cell edge. (LEE, paragraph 88 teaches transmissions at high power in order to reach the cell edge.)



Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 1-3, 5-12 and 14 are allowed.

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 11/17/2021) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “wherein the portion of punctured resource elements are consecutive in frequency and are within a frequency range of punctured resource elements that include additional portions of punctured resource elements around the portion of the punctured resource elements” (claims 1 and 10); “wherein the portion of resource elements that are punctured for uplink communications include resource elements for the uplink communications communications ” (claim 6) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

For example, with respect to claim 1, LEE et al. (US20160330011A1) teaches A method for wireless communication, comprising: (LEE, Fig. 4, paragraphs 63-65, teach WTRU 102 in wireless communication with eNode-B 160.)
receiving, from a base station, a downlink resource grant of downlink resources for receiving downlink communications from the base station; (LEE, paragraphs 143-146, 316, teach receiving a DCI comprising one or more bits indicating prioritized downlink (DL) symbols, channels, and/or reference signals (RS) (i.e. downlink resource grant of downlink resources for receiving downlink communications from the base station). For example, Fig. 22, paragraph 422, teach the WTRU 102 receiving the priority signaling.)
receiving, from the base station, an uplink resource grant of uplink resources for transmitting uplink communications in full inband duplex communications, (LEE, paragraphs 144-146, 316, 376, teach receiving the DCI indicating an assignment prioritizing uplink (UL) transmissions in full duplex (FD) communications. For example, Fig. 22, paragraph 422, teach the WTRU 102 receiving the priority signaling. Note, LEE does not specifically describe the FD as inband.)
wherein the uplink resources at least partially overlap the downlink resources in time and in frequency, (LEE, paragraphs 144-146, teach the UL and DL resources at least partially overlapping in time and frequency. For example, Fig. 7, paragraph 150 represents UL resource structure that overlaps with a downlink resource structure.) and wherein the uplink resources correspond to a portion of punctured resource elements within the downlink resources; (LEE, paragraphs 91, 100, teach UL resource muting (e.g. blanking, puncturing and/or rate-matching) based on the DL channel and/or or RS location. For example, Fig. 26, step 2620, paragraphs 656-658 teach determining to mute the symbols and/or time frequency resources based upon the configuration information sent by the network access point (NAP).)

However, none of these references, taken alone or in any reasonable combination, teach the claims as amended, particularly, “wherein the portion of punctured resource elements are consecutive in frequency and are within a frequency range of punctured resource elements that include additional portions of punctured resource elements around the portion of the punctured resource elements” (claims 1 and 10); “wherein the portion of resource elements that are punctured for uplink communications include resource elements for the uplink communications communications ”, as recited in claim 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALLI Z BUTT/Examiner, Art Unit 2412